DETAILED ACTION

Status of Application
Claims 1-9 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the matrix" in line 3.  It is unclear if this refers to the “first source matrix”. The examiner recommends amending the limitation to recite “the first source matrix.”
Claim 1 recites the limitation "the matrix" in line 5.  It is unclear if this refers to the “second source matrix”. The examiner recommends amending the limitation to recite “the second source matrix.”
Claim 1 recites the limitation "a source matrix" in line 8.  It is unclear if this refers to “a first source matrix” or “a second source matrix” as recited in steps a) and b).
Claim 1 recites the limitation "the word" in line 9.  It is unclear if this refers to the “N-bit word”. The examiner recommends amending the limitation to recite “the N-bit word.”
Claim 1 recites the limitation "N-bit registers" in line 10, however step c) is directed towards “a single transfer cycle from the shared memory to processor registers”.  It is unclear if the “N-bit registers” are the same as the “processor registers”. The examiner recommends replacing “processor registers” with “N-bit registers”.
Claim 1 is directed towards “R first registers” and “Q second registers” in steps d) and e). These steps are directed towards performing step c)…so as to fill “R first registers” and “Q second registers”, however step c) recites “N-bit registers.” It is unclear if steps d) and e) are directed towards filling the “N-bit registers” or if “R first 
Claim 1 is directed towards “designating as first operand” and as “second operand” in step f).  Step f) goes on to recite “the first operand register” and “the second operand register.” The examiner recommends amending step f) to recite “designating as first operand register one of the R first N-bit registers and as second operand register one of the Q second N-bit registers.”
Claim 2 is directed towards “the position of the segments and registers being designated by the load-scatter instruction” in lines 5-6.  The examiner recommends “the designated position of the K consecutive segments and the N-bit registers being designated by the load-scatter instruction” for proper antecedent basis.
Claim 2 is directed towards “receiving in the CPU a submatrix multiply instruction”.  The examiner recommends “receiving in the CPU a submatrix multiply machine instruction; and in response to the submatrix multiply machine instruction, delegating step f) to the coprocessor” for proper antecedent basis.
Claim 4 is directed towards “the instruction” in lines 2-3 and “the submatrix multiply instruction” in line 5. The examiner recommends “the submatrix multiply machine instruction” for proper antecedent basis. The examiner also recommends amending “first R registers” and “second Q registers” as recommended above, for proper antecedent basis.


Claim 6 recites the limitation "the corresponding N-bit word" in line 7. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends “a corresponding N-bit word.”
Claim 6 recites the limitation "the word" in line 9. The examiner recommends “the N-bit word” for proper antecedent basis.
Claim 6 recites the limitation "K respective registers" and “the registers” in line 10. The examiner recommends “K respective N-bit registers” for proper antecedent basis.
Claim 6 recites the limitation "the load-scatter instruction" in lines 8-9 and line 11. The examiner recommends “the load-scatter machine instruction.”
Claim 7 recites the limitation "each operator configured to simultaneously perform a scalar product of two vectors contained in two segments of two respective operand registers, ranks of the two segments in the operand registers being determined by the position of the operator in the operator array, and the operand registers being designated by a submatrix multiply machine instruction received by the CPU, whereby the operand registers contain respective operand submatrices, and the operator array produces a result submatrix.” The examiner recommends “each dot-product hardware operator configured to simultaneously perform a scalar product of two vectors contained in two segments of two respective operand registers, ranks of the two segments in the two respective operand registers being determined by the position of the dot-product hardware operator in the dot-product hardware operator array, and the operand registers being designated by a submatrix multiply machine instruction received by the CPU, whereby the operand registers contain respective operand submatrices, and the dot-product hardware operator array produces a result submatrix” for proper antecedent basis.
Claim 8 recites the limitation "the submatrix multiply instruction”. The examiner recommends “the submatrix multiply machine instruction” for proper antecedent basis

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha, U.S. Publication No. 2014/0108769 A1, in view of Morfey et al (hereinafter Morfey), U.S. Publication No. 2010/0293342 A1, in view of Hinds et al (Hinds), U.S. Patent No. 6,170,001, B1.
	Referring to claim 6, Jha discloses a processor comprising:
an N-bit data bus configured to access a memory [fig. 23, interconnect unit 2302 coupled to SRAM and/or SHARED CACHE; also see figs. 20-22]; 
a central processing unit (CPU) [fig. 23, element 2310] connected to the data bus; 

an instruction processing unit in the CPU [fig. 23, cores 1902; fig. 17B showing core comprising Execution Engine Unit 1750], configured to, in response to a load-scatter machine instruction received by the CPU, read accessing a memory address [paragraph 62, “multi-register scatter instruction”; The source operand specifies a source vector register; read accessing a memory address of the source vector register] and delegating to the coprocessor the processing of the corresponding N-bit word presented on the data bus [paragraph 230, Embedded within the instructions may be coprocessor instructions. The processor 2010 recognizes these coprocessor instructions as being of a type that should be executed by the attached coprocessor 2045. Accordingly, the processor 2010 issues these coprocessor instructions (or control signals representing coprocessor instructions) on a coprocessor bus or other interconnect, to coprocessor 2045. Coprocessor(s) 2045 accept and execute the received coprocessor instructions]; and
divide the word into K segments and writing the K segments at the same position in K respective registers, the position and the registers being designated by the load-scatter instruction [paragraphs 62, 65, “At operation 410, a multi-register scatter instruction is fetched by the processor (e.g., by a fetch unit of the processor). The multi-register scatter instruction includes a source operand and a destination operand. The source operand specifies a source vector register that includes multiple source data elements that are to be scattered to multiple destination vector registers (e.g., an xmm, ymm, or zmm register). The destination operand identifies multiple destination data 
Jha does not explicitly disclose the coprocessor including a register file with N-bit registers.
However, Morfey discloses discloses the coprocessor including a register file with N-bit registers [paragraph 31, processor is preferably one with n-bit general purpose registers, n-bit wide data bus; the n-bit general purpose registers are equivalent to the claimed register file], in order to provide a processor with a simple architecture with a smaller data space that can access a larger code space which accommodates larger applications [paragraph 4].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the processor of Jha to provide a processor with a simple architecture with a smaller data space that can access a larger code space which accommodates larger application. It is for this reason one of ordinary skill in the art would have been motivated to implement the coprocessor including a register file with N-bit registers.
The modified Jha does not explicitly disclose the word presented on the data bus;

However, Hinds discloses a word presented on the data bus [fig. 8, Data Path between 80 and 84];
a register control unit in the coprocessor, configured by the CPU in response to the load-scatter instruction [fig. 13 is a block diagram of a coprocessor; col. 13, lines 7-16, If an instruction is accepted by the coprocessor, it will be passed to the register control and instruction issue unit 48 for decoding and execution. If the instruction is a load instruction, the register control and instruction issue logic 48 will instruct the load store control unit 42 to retrieve the identified data from memory, and to store that data in the specified data slots of the register bank 220], in order to provide a register bank that can store data of different types without adversely affecting processing speed during a store or load [col. 3, lines 8-14].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the processor of the modified Jha to provide a register bank that can store data of different types without adversely affecting processing speed during a store or load. It is for this reason one of ordinary skill in the art would have been motivated to implement the word presented on the data bus; a register control unit in the coprocessor, configured by the CPU in response to the load-scatter instruction.




	 Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
VASUDEVAN et al, U.S. Publication No. 2016/0092234 A1, discloses a scatter operation to scatter a plurality of values from one or more registers to specified locations in system memory [claim 13].
Espasa et al, U.S. Publication No. 2010/0042779 A1, discloses Scatter instructions perform the reverse operation, where the source register v1 contains arbitrary data and the destination register v2 contains a set of memory addresses. Each data element in v1 is stored in memory at the location indicated by the corresponding address in v2 [paragraph 7].
Lee et al, U.S. Publication No. 2009/0138534 A1, discloses Parallel deposit performs a bit scatter operation; it deposits bits from one source register to positions selected by "1"s in a second source register (as shown at 50 in FIG. 9). [paragraph 55].
Yoshida et al, U.S. Patent No. 5,396,610, discloses a first register of a first register address holding an n-bit data; a second register of a second register address holding an n-bit data; a first bus for transferring a first n-bit data to the data register from the first register; a second bus for transferring a second n-bit data to the data register from the second register [col. 2, lines 42-56].
Muralimanohar et al, U.S. Publication No. 2018/0004708 A1, discloses In this example, multiple dot-product engine (DPE) clusters are shown, including labels 410 and 412, are employed to perform the sub-matrix processing described herein [paragraph 49].
Zejda et al, U.S. Patent No. 10,515,135 B1, discloses The compute circuit is generally configured to read, from the first memory, the elements of the first matrix in a column-major order for each of a plurality of first partitions of the first matrix having the same row size as the compute array; to read, from the second memory, elements of the second matrix in a row-major order for each of a plurality of second partitions of the second matrix having the same column size as the compute array; and to multiply, using the compute array, the first matrix by the second matrix according to the read elements of the first and second matrices to generate a third matrix [col. 2, lines 15-33].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Farley Abad/Primary Examiner, Art Unit 2181